Citation Nr: 0624530	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  98-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
varicose veins of the legs during the period prior to January 
12, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg during the period beginning 
January 12, 1998.

4.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg during the period beginning 
January 12, 1998.

5.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the appeal 
subsequently transferred to the St. Petersburg, Florida, RO.  

In October 2003, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.  

The issues of entitlement to higher ratings for varicose 
veins and asthma are addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's depression is a symptom of her service-
connected post-traumatic stress disorder (PTSD).  

2.  The evidence does not have a depressive disorder.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in his 
possession, by letter dated in March 2005, subsequent to the 
initial adjudication of the claim.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a 
depressive disorder.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination.  Available service records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Following its review of the record, the Board has concluded 
that the veteran's depression is for consideration in the 
rating of her PTSD because it is a symptom of her PTSD, but 
she is not entitled to service connection for a depressive 
disorder because she does not currently have a depressive 
disorder. 

While the veteran was diagnosed with a depressive disorder 
during VA examination in April 1996, subsequent VA outpatient 
treatment records and examination report show that she 
currently has PTSD rather a depressive disorder.  A treatment 
record dated in December 1998 notes that the veteran 
developed anxiety and depression following her in-service 
sexual assault.  The examining psychologist diagnosed PTSD.  
No other psychiatric diagnosis was provided.  Similarly, the 
report of a VA examination in March 1999 notes that the 
veteran had numerous symptoms, including depression, related 
to her PTSD.  The pertinent diagnoses were PTSD due to sexual 
trauma and alcohol dependence in sustained full remission.  A 
depressive disorder was not diagnosed.  Subsequent outpatient 
treatment records also fail to show a diagnosis of a 
depressive disorder.  

In order to the assist the veteran in the development of the 
facts pertinent to her claim, she was afforded a VA 
psychiatric examination in March 2005 to determine whether 
she currently has a separate depressive disorder in addition 
to her service-connected PTSD.  The examining psychiatrist, 
after examining the veteran and reviewing the claims folder, 
opined in an April 2005 addendum, that there was no evidence 
for an independent major depressive disorder.  However, it 
was noted that PTSD patients often have depression, even 
though PTSD is an anxiety disorder.  

Thus, it is clear from the medical evidence that the veteran 
does not currently have a depressive disorder.  Accordingly, 
service connection is not in order for this claimed disorder.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  


ORDER

Service connection for a depressive disorder is denied.


REMAND

In the October 2003 remand, the Board directed the 
originating agency to adjudicate the claim for an increased 
rating for PTSD.  However, the record does not reflect that 
this has been completed.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  According, additional remand is required to ensure 
compliance with the 2003 Remand.  

The issue of entitlement to a higher disability rating for 
the veteran's PTSD is inextricably intertwined with her claim 
for TDIU benefits.  Accordingly, action on her claim to TDIU 
benefits is deferred action on her claim for an increased 
disability rating for PTSD.  In a similar fashion, her claim 
for TDIU is inextricable intertwined with her claims for 
higher evaluations for varicose veins and asthma.  
Accordingly, action on these claims is deferred.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should adjudicate 
the claim for an increased rating for 
PTSD and inform the veteran of her 
appellate rights with respect to this 
decision.  

2.  The RO or the AMC should also 
undertake any development it determines 
to be warranted.  If appropriate, it 
should readjudicate the issues remaining 
on appeal.  If any of the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. No action is required on the part of the veteran or 
her representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


